 


114 HR 1902 IH: Protect Our Public Lands Act
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1902 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2015 
Mr. Pocan (for himself, Ms. Schakowsky, Mr. Grijalva, Mr. Nadler, Mr. Cicilline, Mr. DeSaulnier, Mr. Hastings, Mr. McGovern, and Ms. Norton) introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To ban hydraulic fracturing on land owned by the United States and leased to a third party, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protect Our Public Lands Act. 2.Prohibiting hydraulic fracturing under Federal leasesThe Mineral Leasing Act is amended by inserting after section 37 (30 U.S.C. 193) the following: 

38.No hydraulic fracturing on leased land
(a)In generalAny lease issued, renewed, or readjusted under this Act shall prohibit the lessee from conducting any activity under the lease for the purpose of hydraulic fracturing. (b)Definition of hydraulic fracturingIn this section, the term hydrauling fracturing means an operation conducted in an individual wellbore designed to increase the flow of hydrocarbons from a rock formation to the wellbore through modifying the permeability of reservoir rock by fracturing it, except that such term does not include enhanced secondary recovery, including water flooding, tertiary recovery, and other types of well stimulation operations. .
3.ApplicationThe amendment made by section 2 shall not apply to a lease in effect on the date of the enactment of this Act until the renewal or adjustment of the lease.   